Per Curiam:
The plaintiff’s judgment was for $15,215.98. The title to the property of the two sureties was seriously embarrassed with liens, some of which were under foreclosure. Furthermore the gross value of the equities of the several sureties in such property was not satisfactorily proven to be adequate to justify their acceptance as sureties. The order appealed from should be reversed, with ten dollars costs and disbursements of this appeal, and application to approve undertaking denied, with leave to defendants to substitute another undertaking, with other or further sufficient- sureties, with leave to respondent to except thereto, such undertaking to be filed and served within ten days of the service of the order of this court to be entered hereunder upon the attorney for the respondents. Present—-Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, motion to approve undertaking denied, with leave to defendants to substitute another undertaking as indicated in opinion. Order to be settled on notice.